Exhibit 10.11
July 20, 2010
The Greenbrier Companies, Inc.
One Centerpointe Drive, Suite 200
Lake Oswego, OR 97035

Re:   Fifth Amendment to Amended and Restated Credit Agreement, dated as of
November 7, 2006 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Credit Agreement;” the terms defined
therein being used herein as therein defined), among The Greenbrier Companies,
Inc., an Oregon corporation (the “Company”), the Subsidiary Guarantors party
thereto, the Lenders from time to time party thereto, and Bank of America, N.A.,
as U.S. Administrative Agent.

Ladies and Gentlemen:
The parties hereto agree that:
           (a) the definitions of “Consolidated Adjusted Interest Coverage
Ratio,” “Consolidated EBITDA” and “Subsidiary” in Section 1.01 of the Credit
Agreement are hereby amended to read as follows:
          “Consolidated Adjusted Interest Coverage Ratio” means, as of any date
of determination, the ratio of (a) Consolidated EBITDA plus rent expense for the
period of the four prior fiscal quarters ending on such date to (b) Consolidated
Interest Charges (excluding (i) any non-cash impact associated with the WRC
Warrants and (ii) any prepayment premiums associated with the voluntary
prepayment or redemption of the Company’s 8-3/8% Senior Notes due 2015) plus
rent expense for such period. Solely for purposes of this definition, “rent
expense” shall include operating lease expense. Notwithstanding the forgoing,
the aggregate amount of prepayment premiums excluded from Consolidated Interest
Charges pursuant to the parenthetical in clause (b) of the preceding sentence,
together with the aggregate amount of consent fees added back to Consolidated
Net Income for purposes of calculating Consolidated EBITDA pursuant to clause
(a)(vi) of such definition, shall not exceed 3% of the outstanding principal
amount of the Company’s 8-3/8% Senior Notes due 2015. In addition, solely for
purposes of this definition and in the sole discretion of the Company,
Consolidated EBITDA and Consolidated Interest Charges shall include pro-forma
adjustments to incorporate the financial results of any entity acquired during
the subject period by the Company or its Subsidiaries.
          “Consolidated EBITDA” means, for any period, for the Company and its
Subsidiaries on a consolidated basis, an amount equal to Consolidated Net Income
for such period plus (a) the following to the extent deducted in calculating
such Consolidated Net Income: (i) Consolidated Interest Charges for such period,
(ii) income tax expense or benefit (net of income tax credits) as reported on
the consolidated statement of operations of the Company and its Subsidiaries for
such period, (iii) depreciation and amortization expense, (iv) other
non-recurring expenses of the Company and its Subsidiaries reducing such
Consolidated Net Income which do not represent a cash item in such period or any
future period, (v) non-cash stock compensation expenses for such period which do
not represent a cash item in such period or any future period and (vi) consent
fees (excluding fees to waive existing defaults) paid to holders of the
Company’s 8-3/8% Senior Notes due 2015, and minus (b) to the extent included in
calculating such Consolidated Net Income, non-recurring income of the Company
and its Subsidiaries increasing such Consolidated Net Income which does not
represent a cash item in such period or any future period. Notwithstanding the
forgoing, the aggregate amount of consent fees added back to Consolidated Net
Income for purposes of calculating Consolidated EBITDA pursuant to clause
(a)(vi) of the

 



--------------------------------------------------------------------------------



 



preceding sentence, together with the aggregate amount of prepayment premiums
excluded from Consolidated Interest Charges pursuant to the parenthetical in
clause (b) of the first sentence of the definition of Consolidated Adjusted
Interest Coverage Ratio, shall not exceed 3% of the outstanding principal amount
of the Company’s 8-3/8% Senior Notes due 2015.
     “Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Company. For purposes of the Loan Documents, the term “Subsidiary” shall not
include any “SPE”, any “Managed Person” or any “Joint Venture”.
     (b) A new definition of “Managed Person” is hereby added to Section 1.01(e)
of the Credit Agreement in the appropriate alphabetical order to read as
follows:
     “Managed Person” means any entity for which a Loan Party provides
management or other services but with respect to which neither the Company nor
any Subsidiary has any ownership interest.
(c) Section 7.02(e) of the Credit Agreement is hereby amended to read as
follows:
     (e) other Investments not exceeding $5,000,000 in the aggregate in any
fiscal year of the Company;
(d) Section 7.02(h) of the Credit Agreement is hereby amended to read as
follows:
(h) Investments in connection with the formation and initial capitalization of a
Joint Venture in the Company’s repair and refurbishment business segment, which
non-cash Investments shall consist of the contribution to such Joint Venture of
property, plant and equipment assets of the business conducted at Lewistown,
Pennsylvania having an aggregate book value of up to $3,500,000, together with
any associated accounts receivable, inventory and accounts payable;
     (e) Section 7.05(e) of the Credit Agreement is hereby amended to read as
follows:
     (e) (i) Dispositions permitted by Section 7.04 and, (ii) to the extent
constituting a Disposition for value, and without regard to whether such
Disposition is made for cash, equity or other property and without regard to the
proviso in the last sentence of this Section 7.05 with respect to fair market
value, Dispositions of property, plant and equipment assets of the business
conducted at Lewistown, Pennsylvania having an aggregate book value of up to
$3,500,000, together with any associated accounts receivable, inventory and
accounts payable, that are made in connection with the formation and initial
capitalization of the Joint Venture described in Section 7.02(h);
     (f) The following sentence is added to the end of Section 7.11 of the
Credit Agreement to read as follows:
For purposes of the financial ratio calculations in this Section 7.11, no
earnings or losses of any Managed Person shall be included.

 



--------------------------------------------------------------------------------



 



This letter agreement is a Loan Document. All references in the Credit Agreement
and the other Loan Documents to the “Credit Agreement” shall be deemed to refer
to the Credit Agreement as amended hereby.
Except as modified hereby, all of the terms and provisions of the Credit
Agreement and the other Loan Documents shall remain in full force and effect.
This letter agreement shall become effective upon (i) the execution hereof by
the Loan Parties, the Required Lenders and the Administrative Agent and (ii) the
Administrative Agent’s receipt of an amendment fee on behalf of each Lender
executing this letter agreement in an amount equal to 0.05% of such Lender’s
Commitment.
This letter agreement may be executed in one or more counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument. Delivery of executed counterparts of this Agreement by
telecopy or pdf shall be effective as an original.
[The remainder of this page is intentionally left blank.]

 



--------------------------------------------------------------------------------



 



This letter agreement shall be governed by and construed in accordance with the
laws of the State of Oregon.

            Sincerely,

BANK OF AMERICA, N.A., as U.S. Administrative Agent
      By    /s/ Tiffany Shin       Name:   Tiffany Shin      Title:   Assistant
Vice President     

THE GREENBRIER COMPANIES, INC.
FIFTH AMENDMENT

 



--------------------------------------------------------------------------------



 



ACCEPTED AND AGREED AS OF THE DATE FIRST ABOVE WRITTEN:

              BORROWER:   THE GREENBRIER COMPANIES, INC.,     an Oregon
corporation
 
           
 
  By:
Name   /s/ Mark J. Rittenbaum
 
Mark J. Rittenbaum    
 
  Title:   Executive Vice President    
 
            SUBSIDIARY   GUNDERSON LLC, GUARANTORS:   an Oregon limited
liability company
 
           
 
  By:
Name   /s/ Mark J. Rittenbaum
 
Mark J. Rittenbaum    
 
  Title:   Executive Vice President    
 
                GREENBRIER LEASING COMPANY LLC,     an Oregon limited liability
company
 
           
 
  By:
Name   /s/ Mark J. Rittenbaum
 
Mark J. Rittenbaum    
 
  Title:   Executive Vice President    
 
                GREENBRIER RAILCAR, LLC,     an Oregon limited liability company
 
           
 
  By:
Name   /s/ Mark J. Rittenbaum
 
Mark J. Rittenbaum    
 
  Title:   Vice President    
 
                AUTOSTACK COMPANY, LLC,     an Oregon limited liability company
 
           
 
  By:
Name   /s/ Mark J. Rittenbaum
 
Mark J. Rittenbaum    
 
  Title:   Vice President    
 
                GUNDERSON RAIL SERVICES LLC,     an Oregon limited liability
company
 
           
 
  By:
Name   /s/ Mark J. Rittenbaum
 
Mark J. Rittenbaum    
 
  Title:   Vice President    
 
           

THE GREENBRIER COMPANIES, INC.
FIFTH AMENDMENT

 



--------------------------------------------------------------------------------



 



                  GUNDERSON MARINE LLC,     an Oregon limited liability company
 
           
 
  By:
Name   /s/ Mark J. Rittenbaum
 
Mark J. Rittenbaum    
 
  Title:   Vice President    
 
                GREENBRIER-CONCARRIL, LLC,     a Delaware limited liability
company
 
           
 
  By:
Name   /s/ Mark J. Rittenbaum
 
Mark J. Rittenbaum    
 
  Title:   Vice President    
 
                GREENBRIER LEASING LIMITED PARTNER, LLC,     a Delaware limited
liability company     By: Greenbrier Leasing Company LLC,
 
      Sole Manager    
 
           
 
  By:
Name   /s/ Mark J. Rittenbaum
 
Mark J. Rittenbaum    
 
  Title:   Executive Vice President    
 
                GREENBRIER MANAGEMENT SERVICES, LLC,     a Delaware limited
liability company     By: Greenbrier Leasing Company LLC,
 
      Sole Manager    
 
           
 
  By:
Name   /s/ Mark J. Rittenbaum
 
Mark J. Rittenbaum    
 
  Title:   Executive Vice President    
 
                BRANDON RAILROAD LLC,     an Oregon limited liability company
 
           
 
  By:
Name   /s/ Mark J. Rittenbaum
 
Mark J. Rittenbaum    
 
  Title:   Vice President    
 
                MERIDIAN RAIL HOLDINGS CORP.,     an Oregon corporation
 
           
 
  By:
Name   /s/ Mark J. Rittenbaum
 
Mark J. Rittenbaum    
 
  Title:   Vice President    
 
           

THE GREENBRIER COMPANIES, INC.
FIFTH AMENDMENT

 



--------------------------------------------------------------------------------



 



                  MERIDIAN RAIL ACQUISITION CORP.,     an Oregon corporation
 
           
 
  By:
Name   /s/ Mark J. Rittenbaum
 
Mark J. Rittenbaum    
 
  Title:   Vice President    
 
                MERIDIAN RAIL MEXICO CITY CORP.,     an Oregon corporation
 
           
 
  By:
Name   /s/ Mark J. Rittenbaum
 
Mark J. Rittenbaum    
 
  Title:   Vice President    
 
                GUNDERSON SPECIALTY PRODUCTS, LLC,     a Delaware limited
liability company     By: Gunderson LLC, Sole Member
 
           
 
  By:
Name   /s/ Mark J. Rittenbaum
 
Mark J. Rittenbaum    
 
  Title:   Executive Vice President    

THE GREENBRIER COMPANIES, INC.
FIFTH AMENDMENT

 



--------------------------------------------------------------------------------



 



ACCEPTED AND AGREED AS OF THE DATE FIRST ABOVE WRITTEN:

                  LENDERS:   BANK OF AMERICA, N.A.,         as a U.S. Lender and
as U.S. L/C Issuer and U.S. Swing         Line Lender    
 
                    By   /s/ Chris Swindell                       Name:   Chris
Swindell         Title:   SVP    
 
                    UNION BANK OF CALIFORNIA, N.A.,         U.S. Lender    
 
                    By   /s/ Stephen A. Sloan                       Name:  
Stephen A. Sloan         Title:   Vice President    
 
                    U.S. BANK NATIONAL ASSOCIATION,         U.S. Lender    
 
                    By   /s/ Richard J. Ameny Jr.                       Name:  
Richard J. Ameny, Jr.         Title:   Vice President    
 
                    KEYBANK NATIONAL ASSOCIATION,         U.S. Lender    
 
               
 
  By                          
 
  Name:                          
 
  Title:                          
 
                    BRANCH BANKING & TRUST COMPANY,         U.S. Lender    
 
                    By   /s/ Brian R. Jones                       Name:   Brian
R. Jones         Title:   Vice President    
 
                    CAYLON NEW YORK BRANCH,         U.S. Lender      
 
  By   /s/ Priya Vrat   /s/ Brian Bolotin                
 
  Name:   Priya Vrat   Brian Bolotin  
 
  Title:   Director   Managing Director  

THE GREENBRIER COMPANIES, INC.
FIFTH AMENDMENT

 



--------------------------------------------------------------------------------



 



                  CRÉDIT INDUSTRIEL et COMMERCIAL, NEW YORK BRANCH,     U.S.
Lender
 
           
 
  By  
 
     
 
  Name:  
 
     
 
  Title:  
 
     
 
     
 
     
 
                COMERICA BANK,     U.S. Lender
 
           
 
  By:
Name:   /s/ Mark Skrzynski
 
 Mark Skrzynski    
 
  Title:   Assistant Vice President    
 
                SOVEREIGN BANK,     U.S. Lender
 
           
 
  By:        
 
  Name:  
 
     
 
  Title:  
 
     
 
     
 
     
 
                DVB BANK SE (formerly known as DVB Bank AG),     U.S. Lender
 
           
 
  By:
Name:   /s/ Volker Eberhart
 
 Volker Eberhart    
 
  Title:    VP    
 
           
 
  By:
Name:   /s/ Thomas Meckel
 
 Thomas Meckel    
 
  Title:    VP    
 
                BANK OF THE WEST,     U.S. Lender
 
           
 
  By:
Name:   /s/ Brett German
 
 Brett German    
 
  Title:    Vice President    

THE GREENBRIER COMPANIES, INC.
FIFTH AMENDMENT

 